        Case 1:18-cv-00438-AWI-BAM Document 92 Filed 10/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                                    UNITED STATES DISTRICT COURT

 7                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 8
     DAVID PHILLIPS-KERLEY,                                      Case No. 1:18-cv-00438-AWI-BAM
 9
             Plaintiff,                                          ORDER SETTING STATUS
10                                                               CONFERENCE AND STAYING
            v.                                                   DISCOVERY
11
     CITY OF FRESNO FIRE DEPARTMENT,
12   et al.,

13          Defendants.

14                                                   /

15
16          By separate order, the Court has granted the motion of Ronald P. Ackerman and Oshea V.
17   Orchid of Public Employees Legal, LLP and Allison Schulman of the Law Offices of Allison M.
18   Schulman, APC to withdraw as attorney of record for Plaintiff David Phillips-Kerley (“Plaintiff”).
19   Plaintiff has been substituted in propria persona in place and stead of Mr. Ackerman, Ms. Orchid, and
20   Ms. Schulman and is no longer represented by counsel. In light of the substitution, Plaintiff will be
21   granted a brief extension of time to secure new counsel or to otherwise determine how he would like
22   to proceed in this action. Additionally, discovery is stayed and any remedies available to Defendant
23   for Plaintiff’s failure to provide timely initial disclosures are preserved.
24
            Accordingly, the Court sets a TELEPHONIC STATUS CONFERENCE in this matter for
25
     November 9, 2020, at 10:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A.
26
     McAuliffe. The purpose of the conference will be to address whether Plaintiff has secured new
27
     counsel or intends to represent himself in propria persona, whether the stay of discovery should be
28

                                                           1
        Case 1:18-cv-00438-AWI-BAM Document 92 Filed 10/02/20 Page 2 of 2



 1
     lifted, and whether the Scheduling Order in this case requires modification. The parties shall appear at
 2
     the conference by telephone with each party using the following dial-in number and access code: dial-
 3
     in number 1-877-411-9748; access code 3219139.
 4
            Plaintiff is cautioned that the failure to appear at the conference may result in the imposition of
 5
     sanctions, including terminating sanctions. A copy of this Order will be served on Plaintiff at his last
 6
     known address.
 7
 8   IT IS SO ORDERED.
 9
        Dated:     October 2, 2020                            /s/ Barbara    A. McAuliffe            _
10                                                      UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
